                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DANIEL BRONSON,                                       Case No. 1:20-cv-223
     Plaintiff,
                                                      Dlott, J.
       vs.                                            Bowman, M.J.

HAMILTON COUNTY                                       REPORT AND
JUSTICE CENTER,                                       RECOMMENDATION
      Defendant.

       Plaintiff, an inmate at the Hamilton County Justice Center, brings this action under 42

U.S.C. § 1983 against defendant the Hamilton County Justice Center (HSJC). By separate

Order issued this date, plaintiff has been granted leave to proceed in forma pauperis pursuant

to 28 U.S.C. § 1915. This matter is before the Court for a sua sponte review of the complaint

to determine whether the complaint, or any portion of it, should be dismissed because it is

frivolous, malicious, fails to state a claim upon which relief may be granted or seeks monetary

relief from a defendant who is immune from such relief. See Prison Litigation Reform Act of

1995 § 804, 28 U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).

       In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To

prevent such abusive litigation, Congress has authorized federal courts to dismiss an in forma

pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see also 28

U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1). A complaint may be dismissed as frivolous when

the plaintiff cannot make any claim with a rational or arguable basis in fact or law. Neitzke v.

Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th
Cir. 1990). An action has no arguable legal basis when the defendant is immune from suit or

when plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490

U.S. at 327. An action has no arguable factual basis when the allegations are delusional or rise

to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at

1199. The Court need not accept as true factual allegations that are “fantastic or delusional” in

reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)

(quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii) and 1915A(b)(1).

A complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token,

however, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at

470-71 (“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286


                                                 2
(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or

“a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . .

. claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

        In the complaint, plaintiff alleges that he was punched in the face by a HCJC

correctional officer on February 20, 2020. (Doc. 1-2, Complaint at PageID 17). According to

plaintiff, as a result of the incident, he suffers from multiple damaged teeth. (Id.).

        As relief, plaintiff seeks monetary damages. (Id. at PageID 18).

        The complaint is subject to dismissal for failure to state a claim upon which relief may be

granted. Title 42 U.S.C. § 1983 provides that “[e]very person who, under the color of any

statute . . . subjects, or causes to be subjected, any citizen of the United States . . . to the

deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be

liable to the party injured . . . .” 42 U.S.C. § 1983. A correctional facility is not a “person”

subject to suit under 42 U.S.C. § 1983. See Parker v. Michigan Dept. of Corrections, 65 F.

App’x. 922, 923 (6th Cir. 2003) (Department of Corrections not a “person” under § 1983). See,

e.g., Aladimi v. Hamilton Cnty. Justice Center, No. 1:09-cv-398, 2012 WL 292587, at *7 (S.D.

Ohio Feb. 1, 2012) (finding that the Hamilton County Justice Center was not a person subject to

suit), adopted, 2020 WL 529585 (S.D. Ohio Feb. 17, 2012). Even if the Court were to liberally

construe the claim as against Hamilton County itself, plaintiff has also failed to allege that his


                                                   3
constitutional rights were violated pursuant to a county policy. See Monell v. Dep’t of Social

Servs., 436 U.S. 658, 690 (1978). Therefore, the complaint against the HCJC should be

dismissed.

       Accordingly, because plaintiff has failed to state an actionable claim against the named

defendant, the complaint should be dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1).

                      IT IS THEREFORE RECOMMENDED THAT:

       1. The plaintiff’s complaint be DISMISSED with prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b)(1).

       2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).



                                                           s/Stephanie K. Bowman
                                                    Stephanie K. Bowman
                                                    United States Magistrate Judge




                                                4
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DANIEL BRONSON,                                      Case No. 1:20-cv-223
     Plaintiff,
                                                     Dlott, J.
       vs.                                           Bowman, M.J.

HAMILTON COUNTY
JUSTICE CENTER,
      Defendant.


                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).
